DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the amendment to the claims, the rejection of claims 70-79 under 35 U.S.C. 112b as presented in the previous Office Action have been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 70-89 are currently pending.  Claims 80-89 are withdrawn from consideration.  Claims 70-79 are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 newly recites, “close fit arrangement” on line 13.  It is seen that the term “close fit” is a relative term which has not been clearly defined by the claims or specification, thus rendering unclear the scope of what can be construed as a “close fit.” 
Claims 71-79 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 70-74, 78 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Sushi Art” in view of “How To Make Sushi”, “Edible Nori Cups,” and “Onigiri”.
Regarding claim 70, “Sushi Art” teaches an individual handheld food product comprising: a plurality of edible enclosing tubes (see pages 3-5 of the document which show inner tubes of seaweed).  As evidenced by “How to Make Sushi,” edible tubes taught by “Sushi Art” are seen to have open upper and lower ends.  That is, “How to Make Sushi” shows on page 2 that each of the tubes are open.  “Sushi Art” further teaches that the edible tubes define an axis there between that is oriented generally when the food product is eaten.  There is a lower end region proximate the lower end, and an upper end region proximate the upper end and each of the edible enclosing tubes containing edible filling therein, as shown in the figures.  
“Sushi Art’s” edible enclosing tubes are disposed contiguously side-by-side one another; each edible enclosing tube has a cross-sectional shape of a sector of a circle such that the plurality of edible enclosing tubes together form a generally cylindrical shaped food product.  That is, as shown on page 1, 3 and 5, the tubes taught by “Sushi Art” are seen to have a sector shaped cross section and when positioned side-by-side form a “generally” cylindrical shaped food product.  This is further supported by “How to Make Sushi” which also teaches a generally cylindrical shaped food where the edible enclosing tubes are positioned side-by-side and have the shape of sectors of a circle such that together they form a generally cylindrical shaped food (see page 4 of “How to Make Sushi”).  
Claim 70 differs from “Sushi Art” in view of “How to Make Sushi” in specifically reciting, “an auxiliary support fitted over the open lower ends of the edible enclosing tubes, the auxiliary support having at least one side wall that is disposed around the lower end regions of the edible enclosing tubes and a solid bottom wall that extends across the open ends of the edible enclosing tubes for supporting the edible enclosing tubes in use and for preventing the edible filling from escaping from the open lower ends wherein the auxiliary support defines a recess that accommodates the lower end regions of the edible enclosing tubes to hold the lower end regions of the edible enclosing tubes together in a close fit arrangement.”
However, “Edible Nori Cups” teaches an outer seaweed support, which has one side wall and a solid bottom wall, both of which are used to support the contents.  “Edible Nori Cups” teaches that the auxiliary support defines a recess that would accommodate the lower end regions of the edible enclosing tubes and form a “close fit” there-around.   “Onigiri” also that it has been notoriously conventional to provide an auxiliary support that has a solid bottom wall and side walls that can provide a “close fit” arrangement of the filling (see pages 6-9).  
“Sushi Art” is seen to teach an outer auxiliary support, such as the external seaweed wrapper shown on page 2 and 3.  “How to Make Sushi” further evidences an outer auxiliary support (see page 3 and 4).
“Edible Nori Cups” and “Onigiri” provide teach another conventional expedient for how to support similar types of foods.  
To thus modify “Sushi Art” in view of “How to Make Sushi” and to use an auxiliary support as taught by “Edible Nori Cups” and “Onigiri” would thus have been obvious to one having ordinary skill in the art, as an obvious substitution of one conventional expedient for another, both recognized for supporting sushi therein.  Such a modification would have been advantageous for keeping the contents enclosed.
Regarding claim 71, while the claim differs from the above combination in specifically reciting, “wherein the side wall of the auxiliary support has a height of between about 1 cm and about 5 cm,” it is noted that it cannot be seen that the specific dimensions of the auxiliary support would predicate patentability, where the relative dimensions would not perform differently than the prior art combination (see MPEP 2144.04(IV)).  Furthermore, whether one of ordinary skill in the art made the support of 
Regarding claim 72, the combination as applied to claim 70 above, teaches the auxiliary support is edible.
Regarding claim 73, the combination teaches, “wherein the edible enclosing tube is formed by wrapping a generally square or rectangular edible enclosing sheet round the edible filling.”  In this case, the seaweed sheets are seen to be generally square or rectangular.  It is further noted that this is a product by process limitation and thus, only the structure implied by the steps is seen to be limiting to the claim.
Regarding claim 74, while the claim differs from the above combination in specifically reciting, “wherein the diameter of each edible enclosing tube is between about 1.5 cm and about 5 cm,” it is noted that it cannot be seen that the specific diameter of the edible enclosing tubes would predicate patentability, where the relative dimensions would not perform differently than the prior art combination (see MPEP 2144.04(IV)).  Furthermore, whether one of ordinary skill in the art made the edible tubes of a particular diameter would thus have been an obvious matter of engineering and/or design based on the desired size of the tubes.
Regarding claim 78, the claim differs from the combination in specifically reciting, “wherein the height of the food product is between about 5 cm and about 25 cm,”
However, it is noted that “How to Make Sushi” evidences on page 2, that the enclosing tubes are elongate.  Therefore, to modify the combination and to provide a specific size to the combination of edible enclosing tubes would have been obvious to 
Furthermore, it is noted that it cannot be seen that the specific height of the food product would predicate patentability, where the relative dimensions would not perform differently than the prior art combination (see MPEP 2144.04(IV)).  Furthermore, whether one of ordinary skill in the art made the food product of a particular height would thus have been an obvious matter of engineering and/or design based on the desired size of the food product.
Regarding claim 79, the combination teaches at least one edible filling within at least one edible enclosing tube, as shown in the figures.

Claims 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 70 above, which relies on “Sushi Art” as the primary reference, and in further view of Iwamoto (JP 2001-258514).
Regarding claim 75, the claim differs from the combination in specifically reciting that the food product further comprises, “a removable filling storage tube interposed between the edible enclosing tubes and their edible filling.”
It is noted however, that Iwamoto also teaches a removable tube (see figure 4a, 4c, item 7; paragraph 15-17, 30, 31 - “polyethylene film 7” - “only the polyethylene film is removed”) for preventing the moisture from the filling affecting edible seaweed tube (see paragraph 19).  To thus modify “Sushi Art” in view of “How to Make Sushi”, “Edible Nori Cups” and “Onigiri” and to provide a removable filling storage tube between the edible enclosing tubes and their edible filling would have been obvious to one having ordinary .

Claims 76-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 70 above, which relies on “Sushi Art” as the primary reference, and in further view of Sakiyama (JP 2000-247389) and Cheng (US 20140322398).  
Regarding claim 76, the claim differs from the combination applied to claim 70 in specifically reciting, “a removable seepage container fitted to the open upper end of at least one of the edible enclosing tubes.”  
However, Sakiyama teaches a container (figure 1c, item 3, 3a, 3b; paragraph 8, 11), fitted over the open upper end of the edible enclosing tube, for the purpose of keeping the contents sanitary.  Cheng also teaches a removable seepage container fitted to the open upper end of at least one of the edible enclosing tubes (see figure 5, 10, 11, item 11, 13, 33 and 73) for enclosing the open end of the edible tube.   Such a seepage container would obviously have prevented the contents from contamination, prior to use and would have prevented the contents from falling out of the edible tubes prior to use.
Regarding claim 77, the combination is seen to suggest positioning the seepage container over the open upper ends of the plurality of edible enclosing tubes.

Response to Arguments
On pages 8-9 of the response, Applicant urges that “Edible Nori Cups” are merely containers for holding loose sushi and do not constitute an auxiliary support that is fitted over open lower ends of a plurality of edible enclosing tubes so as to support the plurality of edible enclosing tubes and prevent edible filling from escaping open lower ends of the edible enclosing tubes.”
This urging is not seen to be sufficient to overcome the rejection.  While “Edible Nori Cups” does not specifically discuss “edible enclosing tubes” it is noted that “Sushi Art” as shown on annotated pages 3 and 5 of the reference, clearly teaches a plurality of edible enclosing tubes that are surrounded by an additional seaweed type wrapper and where the seaweed wrapper can be construed has having a recessed portion is seen to provide a “close fit” arrangement of the edible enclosing tubes.  “Sushi Art”’s edible enclosing tubes can be construed as sushi filling, as it is enclosed in an outer wrapper.  “Edible Nori Cups” further teaches that such cups, which are also made from seaweed and are also used for holding sushi filling and would also have clearly been capable of preventing filling from escaping open lower ends of the edible enclosing tubes, especially as the nori cups have a closed bottom.  

Further on page 9 of the response, Applicant urges that “Edible Nori Cups” are not suitable to accommodate the lower end regions of the edible enclosing tubes and are not designed to hold the lower end regions of the edible enclosing tubes together in a close fit arrangement.
This urging is not seen to be sufficient, as a “close fit” arrangement is seen to be relative.  Additionally, “Sushi Art” teaches on annotated pages 3 and 5 that edible enclosing tubes that would clearly have been arranged and maintained in a “close fit” arrangement.  How tightly the edible tubes of “Sushi Art” are contained in the “Edible Nori Cups” would also have been a function of the relative dimensions of the cup and Sushi Art’s edible tubes.  But as “Sushi Art” already teaches a “close fit” arrangement, it would have been obvious to one having ordinary skill in the art to accordingly size the Edible Nori Cups to similarly keep “Sushi Art”’s filling in a similar arrangement.  Furthermore, as “Sushi Art” and “Edible Nori Cups” teach using the same material (i.e. a seaweed wrap) and as “Sushi Art” also teaches that such seaweed material can be used to provide a close fit arrangement, one having ordinary skill in the art would have been readily acquainted with using a seaweed cup in a similar manner as taught by “Sushi Art”, for the purpose of holding the sushi filling in a close arrangement.  For instance, Onigiri teaches that the nori can be wetted and provide adhesion (see page 7 - “Once the nori is wet, fold it over so that it touches the smooth side of the seaweed.  Sometimes light pressure or a rubbing motion will help it to adhere”).  This further suggests and evidences that the edible nori cups can also be used in a similar manner as the wrapper of Sushi Art, as well as the auxiliary support of Onigiri.  Nonetheless, it is further noted that the rejection relies on a combination of “Edible Nori Cups” together with “Onigiri” who further evidences another conventional expedient for wrapping sushi filling with a seaweed wrapper and where the seaweed wrapper forms an auxiliary container that has a recess that accommodates the lower end regions of the filling and is also wrapped around the filling.  The combination of “Edible Nori Cups” and “Onigiri” 
Further on pages 9-10 of the response, Applicant urges that there would be no motivation to combine “Sushi Art” with “Edible Nori Cups” as there is no general problem with filling falling out of the bottom of a sushi roll given the tightness of the wrapping and the stickiness of the rice, since filling does not generally fall out from the bottom of sushi rolls.
This argument is not seen to be sufficient to overcome the rejection.  It is initially noted that Applicant’s arguments are not seen to be supported by sufficient evidence.  It is further noted that it would have been recognized by one having ordinary skill in the art that filling can indeed fall out of a sushi roll commensurate with how tightly the seaweed wrapping has been rolled.   Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the art teaches that it has been conventional to wrap sushi filling using a seaweed wrapper that not only forms a tubular 

On page 10 of the response, Applicant urges that Onigiri also does not teach an auxiliary support fitted over the open lower ends of the edible enclosing tubes, extending across the open ends of the edible enclosing tubes and for preventing the edible filling from escaping the open lower ends.
It is noted however, that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, “Onigiri” teaches that it has been notoriously conventional to use a seaweed wrapper, similar to “Sushi Art”, where the wrapper can form an auxiliary support that provides a closed end which can contain a sushi filling.  While not specific as to the edible enclosing tubes, “Sushi Art” already teaches such tubes, while “Onigiri” further evidences another conventional expedient for how to wrap sushi filling.  It is also noted that as “Onigiri” provides an auxiliary support that has a solid bottom wall that extends across a bottom of the filling, that such an auxiliary support would also have been equally capable of preventing the edible filling from escaping the lower ends.

The remainder of Applicant’s urgings on page 10 of the response have been considered but are not seen to be sufficient in view of the reasons presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rocha discloses of a wrapper which holds edible tubular foods in a close fit arrangement, where a burrito as disclosed by Rocha would have had a closed end and the taquitos having opposing open ends (see “Taquito Burrito”).    


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/VIREN A THAKUR/Primary Examiner, Art Unit 1792